IN THE SUPREME COURT OF THE STATE OF DELAWARE

  LARRY LEE,                                §
                                            §   No. 234, 2014
       Defendant Below,                     §
       Appellant,                           §
                                            §
        v.                                  §   Court Below—Superior Court
                                            §   of the State of Delaware,
  STATE OF DELAWARE,                        §   in and for New Castle County
                                            §   Cr. ID 1003001531
       Plaintiff Below,                     §
       Appellee.                            §

                          Submitted: July 24, 2014
                            Decided: July 28, 2014

                                   ORDER

      This 28th day of July 2014, it appears to the Court that, on July 9, 2014, the

Chief Deputy Clerk issued a notice to appellant to show cause why this appeal

should not be dismissed for his failure to diligently prosecute the appeal by not

filing his opening brief and appendix in this matter. The appellant has failed to

respond to the notice to show cause within the required ten-day period; therefore,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                BY THE COURT:

                                /s/ Randy J. Holland
                                       Justice